727 N.W.2d 588 (2007)
Daniel John WESCHE and Beverly Wesche, Plaintiffs-Appellees,
v.
MECOSTA COUNTY ROAD COMMISSION, Defendant-Appellant.
Docket No. 129295. COA No. 251641.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the motion for miscellaneous relief is DENIED as moot. The application for leave to appeal the July 5, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.